Citation Nr: 0300154	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for lumbosacral pain 
with radiculopathy currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to July 
1946.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating action of 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In March 2002 the Board undertook additional development 
on the issue of entitlement to an increased rating for 
lumbosacral pain with radiculopathy pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  In November 
2002, the Board provided notice of the development as 
required by 38 C.F.R. § 20.903 (2002).  Thereafter, the 
appellant's service representative submitted pertinent 
argument on the issue on appeal.  

In January 2001, the veteran claimed entitlement to 
service connection for osteoarthritis of the right hip 
secondary to right-sided sciatic neuropathy.  This issue, 
however, is not properly before the Board on appeal.  
Accordingly, it is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1. All evidence necessary for the disposition of this 
appeal has been obtained.  

2.  The veteran's lumbosacral pain with radiculopathy is 
characterized by a severe limitation of lumbar motion.


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for 
lumbosacral pain with radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 
5295, 8521 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:  

There has been a change in the law during the pendency of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant what 
evidence is to be provided by the claimant and which VA 
will attempt to obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  The veteran was afforded VA 
examinations to determine the nature and severity of his 
service-connected lower back disability in October 2000 
and August 2002.  Additionally, the veteran has been 
offered opportunities to submit additional evidence or 
argument pertinent to the issue on appeal.  Remanding to 
afford the RO an opportunity to consider the claim in 
light of the implementing regulations would serve to 
further delay resolution of the claim with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

The Board further finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to assign an increased evaluation for his 
service-connected lower back disability.  The veteran 
further was provided adequate notice that VA would help 
him secure evidence in support of his claim if he 
identified that evidence.  The veteran and his 
representative have provided argument on the pertinent 
fact in statements associated with the claims folder.  
Therefore, having the Board render its decision on his 
appeal at this time will not prejudice the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The statement of the case and supplemental statement of 
the case also provided notice to the veteran of what the 
evidence of record, including evidence provided by the 
appellant, revealed.  Finally, these documents provided 
notice why the RO concluded that this evidence was 
insufficient to assign an increased evaluation, as well as 
notice that the appellant could still submit supporting 
evidence.  Thus, the appellant has been provided notice of 
what VA did to develop the claim, notice of what he could 
do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, and because all sources of possible 
evidence have been tapped, the Board finds that any pro 
forma failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background and Analysis:

The veteran receives separate compensation under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for 
right-sided sciatic neuropathy secondary to a needle 
puncture of the nerve.  This disorder is currently 
evaluated by analogy as 40 percent disabling under 38 
C.F.R. §§ 4.71a, 4.124a (2002).

By rating decision of May 1999 compensation for 
lumbosacral pain with radiculopathy was granted as 
secondary to right-sided sciatic neuropathy secondary to a 
needle puncture.  In April 2000, the rating assigned this 
disorder was increased to 20 percent.

The veteran appeals from a November 2000 rating action 
that continued a 20 percent evaluation.  He contends that 
his current lower back disability is more severe than the 
current rating indicates.  

The appellant reported for a VA examination in September 
2000, wherein he complained of chronic low back and right 
hip pain.  He reported difficulty bending, putting on his 
shoes and walking long distances.  The pain was worse with 
sitting, exercising or gardening.  While Celebrex was 
helpful in reducing pain, the appellant had to discontinue 
using that medication due to a sulfa allergy.  An EMG of 
September 1999 showed moderately severe, but non-
progressive, sciatic neuropathy with chronic denervation 
of the right.  

Upon examination the lumbar spine showed a normal lumbar 
lordosis.  There was objective evidence of pain and 
stiffness causing limitation of motion in all directions, 
with a limitation of flexion being the most pronounced.  
His strength on his right was limited by hip pain 
affecting all lower extremity muscle groups.  There was no 
evidence of muscle atrophy or fasciculations, but the 
appellant could not walk on his heels or toes.  There was 
decreased sensation to light touch and pinprick in the 
right L4 distribution.  Further, there was decreased 
vibratory sense bilaterally to the ankles.  The 
appellant's gait was markedly antalgic with decreased 
weight bearing to the right and tilt to the left.  The 
assessment was chronic low back pain with numbness in the 
L-4 distribution.  

In December 2000, Trevor Kaye, M.D., reported that since 
seeing the veteran his back problems had progressively 
worsened.

At an August 2002 VA examination the veteran complained of 
persistent low back pain, spasms, weakness, stiffness, 
numbness, fatigability and lack of endurance.  He 
indicated that he was unable to perform back exercises, 
and that painkillers did not help.  He denied having 
flare-ups but reported having constant pain.  The examiner 
noted that a 1998 EMG showed right sciatic neuropathy with 
chronic denervation and subtle lumbosacral radiculopathy.  
Physical examination revealed that the veteran limped on 
his right leg and had an antalgic, foot-drop gait.  He had 
positive sciatic notch tenderness.  He was able to bend 
only within 40 degrees of the floor.  Lateral bends to the 
right were noted to be "poor".  The examiner noted that 
the veteran suffered from weakened movement against 
resistance, excess fatigability, incoordination, painful 
motion and pain with use.  He opined that these factors 
caused a severe limitation of lumbar motion.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected lumbosacral pain with 
radiculopathy is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5294, 
and 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Under Code 
5294 a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in the standing position is evaluated as 20 percent 
disability disabling.  To warrant the maximum 40 percent 
rating for a lumbosacral strain, objective evidence must 
show that the strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5294.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the external popliteal nerve (common 
peroneal).  A 30 percent evaluation is assigned for severe 
incomplete paralysis, and a 40 percent evaluation is 
warranted for severe complete paralysis of the external 
popliteal nerve manifested by foot drop and slight droop 
of first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 5292 which provides a 40 percent rating 
for a severe limitation of lumbar motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  Finally, Diagnostic 
Code 5289 provides for a 40 percent evaluation where there 
is evidence of favorable ankylosis of the lumbar spine, 
and a 50 percent evaluation where there is evidence of 
unfavorable ankylosis.  

The Board notes that ratings based on limitation of motion 
do not subsume 38 C.F.R. §§ 4.40 or 4.45 as they relate to 
functional loss and pain on movement, and that the 
provision of 38 C.F.R. § 4.14 (2002) (avoidance of 
pyramiding) does not forbid consideration of a higher 
rating based on greater limitation of motion due to pain 
on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

As noted above, the veteran is receiving separate 
compensation for right-sided sciatic neuropathy secondary 
to a needle puncture of the nerve.  As such, any 
compensation awarded for lumbosacral pain must not violate 
the doctrine against pyramiding.  38 C.F.R. § 4.14 (2002) 
(The rule against pyramiding precludes the use of multiple 
diagnostic codes to evaluate the same manifestations of 
disability.)  In this case, however, the Board finds that 
the appellant demonstrates such a loss of lumbar motion, 
that a separate 40 percent evaluation is in order pursuant 
to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

In this regard, the veteran's sciatic nerve injury is 
compensated under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for moderately severe incomplete 
sciatic nerve paralysis.  This Code does not compensate a 
loss of lumbar motion.  In contrast Diagnostic Code 5292 
only compensates for a limitation of lumbar motion.  
Hence, the doctrine against pyramiding is not violated.  

With respect to the Board's decision to grant a 40 percent 
evaluation for this disorder the August 2002 VA 
examination revealed a severe limitation of forward 
bending and osteoarthritic changes.  Further, lateral 
bending was described as poor, and the appellant was 
described to suffer from constant pain.  While an 
evaluation in excess of 40 percent is not in order in the 
absence of any evidence of lumbar ankylosis, 38 C.F.R. § 
4.71a, Diagnostic Code 5289, after resolving reasonable 
doubt in the appellant's favor, a 40 percent evaluation is 
in order.

In reaching this decision the Board considered the DeLuca 
decision, however, as the Board is assigning the maximum 
disability rating for a limitation of lumbar motion, 
further consideration of any functional impairment due to 
pain is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).


ORDER

A 40 percent evaluation for lumbosacral pain with 
radiculopathy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

